DETAILED ACTION
The amendments filed on 15 October 2021 are acknowledged. Presently claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. 2019-04802, filed on 08 March 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The amendment filed 15 October 2021 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 112 and 35 U.S.C. 101 rejection previously set forth in the Non-Final Office action mailed 19 August 2021.

Claim Objections
Claims 8-11 are objected to because of the following informalities:  the claims recite “a desired secondary flow”, but claim 1 already sets forth “a desired secondary 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. (US20170105699) (hereinafter “Miyaji”) in view of Pedrizzetti et al. (US20080269611) (hereinafter “Pedrizzetti”) in further view of Wei et al. (US20130261457) (hereinafter “Wei”).

Regarding claim 1, Miyaji et al. teach (Fig. 1 and 3-7) a secondary flow detection device, comprising: 
a memory storing a program for secondary flow detection ([0018] “The program may be stored in a computer-readable storage medium such as a disk and memory and provided to the computer via the storage medium or may be provided to the computer via an electric communication line such as the Internet.”); and
a controller programmed to execute the program, causing the secondary flow detection device to ([0018] “The fluid information processor described above can be 
obtain a velocity vector map calculated based on an echo signal reflected by an inspection target (“The velocity vector computation unit 40 obtains a velocity vector for each of a plurality of sample points in a calculation coordinates system corresponding to a space in which the ultrasonic waves are transmitted and received.” (Para. [0034]), and calculates, as a degree-of-swirl map (shown in Fig. 5), a spatial distribution of an iso-degree-of-swirl line obtained by connecting the degree of swirl (note that, as described in the Specification para. [0054], Fig. 3 of the present application is an example of the degree-of-swirl map and Fig. 5 of the reference corresponds to the map shown in Fig. 3 of the present application); 
extract, as a secondary flow candidate, an iso-degree-of-swirl line (i.e. streamline) satisfying a predetermined condition (i.e. if the streamline is a vortex) among the iso- degree-of-swirl line indicated in the degree-of-swirl map (“The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is 
calculate a feature amount (i.e. recurrence condition) of the velocity vector inside the secondary flow candidate (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.”(Para. [0049]), “The vortex detection unit 50 determines, for each of a plurality of start points SP (see FIG. 3), whether or not each of a plurality of streamlines obtained from each start point SP is a vortex, and searches for a center point of a vortex when a streamline is determined as a vortex. When a plurality of vortexes which are detected have a center point at the same location, these vortexes are regarded as the same vortexes and treated as one group. Then, a vortex having the largest area, for example, among the plurality of vortexes having the same center point, is selected as a vortex corresponding to the center point.” (Para. [0055])); 
a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046])); and 
extract and output the desired secondary flow determined by the secondary flow determination unit (“A display image 64 illustrated in FIG. 7 is a specific example image formed by the display image forming unit 60, and specifically indicates a vortex within a blood flow detected by the vortex detection unit 50 in an ultrasound image indicating a cross section within the heart which is formed in the ultrasound image forming unit 20…For example, the outer edge of a vortex obtained by the vortex detection unit 50 is indicated within the display image 64. The display image 64 illustrated in FIG. 7 indicates, in dashed lines, outer edges of two vortexes.” (Para. [0056])).
However, Miyaji et al. do not teach that an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicates an equal value and calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl based on the velocity vector map and wherein the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector map is a minimum value and a second coordinate where the degree of swirl is a maximum value.
In the same field of flow characterization, Pedrizzetti et al. teach (Fig. 4) that an iso-degree-of-swirl line specifically indicates an equal value (“The image on the left 
Further, Pedrizzetti et al. teach calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map (“In act 34, the vorticity is determined for at least some of the locations for which velocity was determined. The vorticity of the velocity is determined. The vorticity is the curl of the velocity vector and is calculated from the velocity vectors. The vorticity is computed from a curl combination of derivatives of the velocity field: in two dimensional flow the vorticity is a scalar quantity that is given by the difference between the x-derivative of the v.sub.y(x,y,t) and the y-derivative of the v.sub.x(x,y,t); in three-dimensional fields the vorticity is also a vector by similar differences between velocity derivatives.” (Para. [0030]); note that, as described in the Specification para. [0055], “The representative degree of swirl is the vorticity which is a hydrodynamic parameter.”).
In the same flow quantification field of endeavor, Wei teaches the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector map is a minimum value ([0036] “While the velocities of regurgitant flow are relatively high near the orifice, they become progressively lower at increasing distances from the orifice. The outer boundary 106 can be set at a distance from the orifice O at which low 
It would be obvious to one skilled in the art before the effective filing date to modify Miyaji et al. by having the an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicate an equal value as taught by Pedrizzetti et al., because the "steady-streaming" field does not depend on time and may be visualized as a simple image. Further, the steady streaming flow imaging provides a synthesis of the time periodic cardiovascular flow to evidence the flow structure for diagnostic purposes. (Para. [0040]).
It would be obvious to one skilled in the art before the effective filing date to further modify the degree-of-swirl map calculation unit of Miyaji et al. by calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. 
It would have been obvious to one of ordinary skill in the art at the time to modify the recurrence condition to account for the distance between the low Doppler velocity and orifice corresponding to maximum velocity in order to increase accuracy with three dimensional implementations (Para. [0037]). 
Regarding claim 2, Miyaji et al. teach that the controller (50) calculates the feature amount of the velocity vector near the outside of the secondary flow candidate (“…and determine an outer edge of the vortex based on a flow of fluid obtained from an outermost start point which is determined to correspond to a vortex. (Para. [0013]), “The distance L may be calculated using any reference point other than the start point SP of a streamline. For example, a reference point may be set near the start point SP or near the streamline to measure the distance L from the reference point to a measurement point on the streamline... the recurrence condition based on the distance L…” (Para. [0048]); note that the recurrence condition is based on the distance and the distance can be calculated using any point as well as the outermost start point of the vortex/secondary flow candidate).
Regarding claim 3, Miyaji et al. teach that the controller calculates the feature amount based on a coordinate of a point at which an absolute value of a velocity is minimum in the velocity vector map (“…and determine an outer edge of the vortex based on a flow of fluid obtained from an outermost start point which is determined to correspond to a vortex. (Para. [0013]), “The distance L may be calculated using any any point including a point at which an absolute value of a velocity is minimum in the velocity vector map).
Regarding claim 4, Miyaji et al. teach that the feature amount is a quantitative value based on a shape of the iso-degree-of-swirl line indicating the secondary flow candidate, a coordinate of a representative point of the secondary flow candidate, or a velocity gradient (“…and determine an outer edge of the vortex based on a flow of fluid obtained from an outermost start point which is determined to correspond to a vortex. (Para. [0013]), “The distance L may be calculated using any reference point other than the start point SP of a streamline. For example, a reference point may be set near the start point SP or near the streamline to measure the distance L from the reference point to a measurement point on the streamline... the recurrence condition based on the distance L…” (Para. [0048]); note that the recurrence condition is based on the distance and the distance can be calculated using any point as well as the outermost start point of the vortex/secondary flow candidate).
Regarding claim 5, modified Miyaji et al. teach the device set forth above but fail to teach that the controller calculates a vorticity as the degree of swirl and calculates, as the degree-of-swirl map, a spatial distribution of an iso-vorticity line obtained by connecting equal vorticity.

It would be obvious to one skilled in the art before the effective filing date to modify the degree-of-swirl map calculation unit of Miyaji et al. by calculating a vorticity as the degree of swirl and calculating, as the degree-of-swirl map, a spatial distribution of an iso-vorticity line obtained by connecting equal vorticity, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
Regarding claim 6, modified Miyaji et al. teach the device set forth above but fail to teach that a point where the degree of swirl takes an extreme value is extracted as a representative point of the secondary flow candidate in the degree-of-swirl map.
 In the same field of flow characterization, Pedrizzetti et al. teach that a point where the degree of swirl takes an extreme value is extracted as a representative point of the secondary flow candidate in the degree-of-swirl map (“In act 44, a characteristic of a vortex is extracted. The location, size, shape, strength, or combinations thereof are determined for one or more vortices…The location is determined from the point of maximum steady state vorticity.” (Para. [0050]-[0051]), to clarify, a point of maximum steady state vorticity (i.e. a point where the degree of swirl takes an extreme value) is identified to determine the location and that point is indicative of the location of the vortex).
It would be obvious to one skilled in the art before the effective filing date to further modify Miyaji et al. by having a point where the degree of swirl takes an extreme value is extracted as a representative point of the secondary flow candidate in the degree-of-swirl map, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
Regarding claim 7, Miyaji et al. teach the iso-degree-of-swirl line where the degree of swirl is equal to or greater than a predetermined threshold value is extracted as the secondary flow candidate in the degree-of-swirl map (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the 
Regarding claim 8, Miyaji et al. teach that the secondary flow determination unit determines a condition for determining whether the secondary flow candidate is a desired secondary flow.
specifically according to a condition input by a user. 
In the same field of flow characterization, Pedrizzetti et al. teach determining whether the secondary flow candidate is a desired secondary flow is specifically according to a condition input by a user (“…a user input is provided for manual or assisted selection of display maps, vortex properties to be determined, region of interest selection, border definition, or other control.” (Para. [0055])).
It would be obvious to one skilled in the art before the effective filing date to modify the secondary flow determination unit of Miyaji et al. by determining whether the secondary flow candidate is a desired secondary flow is specifically according to a condition input by a user, as taught by Pedrizzetti et al., in order to accommodate manual or assisted selection of the vortex (i.e. secondary flow candidate) properties (Para. [0055]).
Regarding claim 9, Miyaji et al. teach that the controller determines a condition for determining whether the secondary flow candidate is a desired secondary flow for each velocity vector map (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The above configuration of the device for detecting a vortex within fluid based on whether or not the flow of the fluid satisfies the recurrence condition can free users from complicated operations for detecting a vortex, for example, and, in some embodiments, can eliminate user operations for detecting a vortex.” (Para. [0010]), “The vortex 
Regarding claim 10, Miyaji et al. teach that the controller determines a condition for determining whether the secondary flow candidate is a desired secondary flow based on velocity information (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The above configuration of the device for detecting a vortex within fluid based on whether or not the flow of the fluid satisfies the recurrence condition can free users from complicated operations for detecting a vortex, for example, and, in some embodiments, can eliminate user operations for detecting a vortex.” (Para. [0010]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), note that “based on the distribution of a motion vector” corresponds to “based on velocity information”).
Regarding claim 11, Miyaji et al. teach the controller determines a condition for determining whether the secondary flow candidate is a desired secondary flow automatically based on information from an external device (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the 
Regarding claim 12, Miyaji et al. teach (Fig. 1 and 3-7) a non-transitory computer-readable medium storing a secondary flow detection program causing a computer to execute ([0018] “The program may be stored in a computer-readable storage medium such as a disk and memory and provided to the computer via the storage medium or may be provided to the computer via an electric communication line such as the Internet.”): 
a degree-of-swirl map calculation step of obtaining a velocity vector map calculated based on an echo signal reflected by an inspection target (“The velocity vector computation unit 40 obtains a velocity vector for each of a plurality of sample points in a calculation coordinates system corresponding to a space in which the 
a secondary flow candidate extraction step of extracting, as a secondary flow candidate, an iso-degree-of-swirl line (i.e. streamline) satisfying a predetermined condition (i.e. if the streamline is a vortex) among the iso- degree-of-swirl line indicated in the degree-of-swirl map (“The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046]), “The vortex detection unit 50 determines, for each of a plurality of streamlines (see FIG. 3, for example) obtained from a plurality of start points SP, whether or not the streamline (flow of a blood flow) is a vortex. On determining that a streamline (a flow of fluid) which is tracked from each start point SP is a vortex, the vortex detection unit 50 confirms a flow outside that vortex and determines the outer edge of the vortex.” (Para. [0049])); 
a feature amount calculation step of calculating a feature amount (i.e. recurrence condition) of the velocity vector inside the secondary flow candidate (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in 
a secondary flow determination step of determining whether the secondary flow candidate is a desired secondary flow based on the feature amount (“…a vortex detection unit configured to track a flow of the fluid based on the distribution of a motion vector and, based on the flow of the fluid satisfying a recurrence condition, detect a vortex within the fluid.” (Para. [0007]), “The vortex detection unit 50 determines, in accordance with a recurrence condition based on a distance from the start point SP to a point on the streamline, whether or not the streamline obtained from the start point SP is a vortex.” (Para. [0046])); and 

However, Miyaji et al. do not teach that an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicates an equal value and calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl based on the velocity vector map and wherein the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector map is a minimum value and a second coordinate where the degree of swirl is a maximum value.
In the same field of flow characterization, Pedrizzetti et al. teach (Fig. 4) that an iso-degree-of-swirl line specifically indicates an equal value (“The image on the left shows the steady stream of the flow in the left ventricle. The average or steady streaming vorticity is color mapped with shades of blue representing counter clockwise vorticity and shades of red representing clockwise vorticity. Arrows at regular, sparse locations are superimposed to represent the steady streaming velocity vectors (trajectories). Lines in the flow field are streamlines of the steady streaming velocity.” (Para. [0043])). 

In the same flow quantification field of endeavor, Wei teaches the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector map is a minimum value ([0036] “While the velocities of regurgitant flow are relatively high near the orifice, they become progressively lower at increasing distances from the orifice. The outer boundary 106 can be set at a distance from the orifice O at which low Doppler velocities can still be reliably measured.”; low Doppler velocities which can still be reliably measured correspond to velocities in the velocity vector map of minimum values) and a second coordinate where the degree of swirl is a maximum value ([0036] “The outer boundary 106 of the acceptance zone may be set in relation to measurable velocities. While the velocities of regurgitant flow are relatively high near the orifice, they become progressively lower at increasing distances from the orifice”; therefore, 
It would be obvious to one skilled in the art before the effective filing date to modify Miyaji et al. by having the an iso-degree-of-swirl line obtained by connecting the degree of swirl specifically indicate an equal value as taught by Pedrizzetti et al., because the "steady-streaming" field does not depend on time and may be visualized as a simple image. Further, the steady streaming flow imaging provides a synthesis of the time periodic cardiovascular flow to evidence the flow structure for diagnostic purposes. (Para. [0040]).
It would be obvious to one skilled in the art before the effective filing date to further modify the degree-of-swirl map calculation unit of Miyaji et al. by calculating, as a value indicating a degree of a spatial change of a velocity vector, a degree of swirl (i.e. vorticity) based on the velocity vector map, as taught by Pedrizzetti et al., in order to further evaluate blood flow and improve diagnosis given that vortices are produced downstream of a stenosis (Para. [0003]).
It would have been obvious to one of ordinary skill in the art at the time to modify the recurrence condition to account for the distance between the low Doppler velocity 

Regarding claim 13, Miyaji et al. teach (Fig. 1) an ultrasonic signal processing device, comprising the secondary flow detection device (“FIG. 1 is a diagram illustrating a whole structure of an ultrasonic diagnostic device according to a preferable embodiment of the present invention. The ultrasonic diagnostic device illustrated in FIG. 1 has a function to detect a vortex of fluid within an organism, and may particularly detect a vortex of a blood flow within a heart.” (Para. [0027])).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Miyaji as modified by Pedrizzetti has been further modified in view of Wei to teach the new limitation of the feature amount comprises a distance between a first coordinate where a velocity in the velocity vector map is a minimum value and a second coordinate where the degree of swirl is a maximum value.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./Examiner, Art Unit 3793               


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793